                   Case 18-12012-LSS        Doc 979-1        Filed 05/29/20       Page 1 of 4




                            IIN THE UNITED STATES BANKRUPTCY COU~2T
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

OPEN ROAD FILMS,LLC,a Delaware limited                       Case No.: 18-12012(LSS)
liability company, et al.''
                                                             (Jointly Administered)
                                   Debtors.
                                                                 Hearing Date: July 1, 2020 at 2:00 p.m.(ET)
                                                          Objection Deadline: June l2, 2020 at 4:00 p.m.(ET)

                  NOTICE OF PLAN ADMINISTRATOR'S FOURTH
           (NON-SUBSTANTIVE)OBJECTION TO CERTAIN(A)DUPLICATIVE
             CLAIMS AND(B)INSUFFICIENT DOCUMENTATION CLAIMS


   PARTIES RECEIVING THIS OMNIBUS OBJECTION TO CLAIMS SHOULD
LOCATE THEIR NAMES AND THEIR CLAIMS)IN THE EXHIBITS ATTACHED TO
                         THIS OBJECTION.

YOUR RIGI-STS MAY BE AFFECTED BY THIS OBJECTION AND BY ANY FURTHER
        QIiJECTION THAT MAY BE FILED AGAINST YOUR CLAIM(S).

TO:      (i) the Office ofthe United States Trustee for the District of Delaware,(ii) the Debtors,
         (iii) the Claimants, and (iv) any person that, as ofthe filing of this Objection, has filed a
          specific request for notices and papers.

                      PLEASE TAKE NOTICE that on May 29, 2020, John Roussey (the "Plan

Administrator"), acting on behalf of Open Road Films, LLC, and its affiliated Debtors and

debtors in possession (collectively, the "Liquidating Debtors") filed the attached Plan

Administrator's Fourth (Non-Substantive) Objection to CeNtain (A) Duplicative Claims and (B)

Insufficient Documentation Claims (the "Objection") with the United States Bankruptcy Court



           The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open
Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
The Debtors' address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067. Additional affiliated entities,
including, but not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV
LLC), Tang Media Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not
commenced chapter 11 cases.




DOCS DE226119.1 64202/002
                   Case 18-12012-LSS         Doc 979-1     Filed 05/29/20    Page 2 of 4




for the District of Delaware, 824 Market Street, Wilmington, Delaware 19801 (the "Bankruptcy

Curt"). A true and correct copy ofthe Objection is attached hereto.

                      Your claims) i~ia3~ be niodi~ed ar clisalloivec~ as a result of the Objection.

Therefore, you should read tl~e attached Objection carefully.

                      PLEASE TAKE FURTHER NOTICE THAT YOUR RIGHTS MAY BE

AFFECTED BY THE OBJECTION AND BY ANY FURTHER CLAIM OBJECTION

THAT MAY BE FILED BY THE TRUST OR OTHERWISE. THE RELIEF SOUGHT

HEREIN IS WITHOUT P~JUDICE TO THE PLAN ADMINISTATOR'S RIGHTS TO

PURSUE FURTHER OBJECTIONS AGAINST YOUR CLAIMS)SUBJECT TO THE

OBJECTION IN ACCORDANCE WITH APPLICABLE LAW AND APPLICABLE

OI~iDERS OF THE BANKRUPTCY COURT.

                      PLEASE TAKE FURTHER NOTICE that if the holder of a claim that is the

subject of the Objection wishes to respond to the Objection, the holder must file a written

response with: (i) Office of the Clerk of the United States Bankruptcy Court for the District of

Delaware: 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801; and (ii) counsel to

the Plan Administrator, Pachulski Stang 7ieh1 &Jones LLP,780 Third Avenue, 34th Floor, New

Yorlc, NY 10017, Attn: Robert J. Feinstein, Esquire and Scott L. Hazan Esquire, and 919 North

Market Street, 17th Floor, Wilmington, DE 19801, Attn: Colin R. Robinson, Esquire so as to be

received on or before June 12, 2020 at 4:00 p.iu.(prevailing Eastern Time).

                      PLEASE TAKE FURTHER NOTICE that responses to the Objection must

contain, at minimum,the following: (a) a caption setting forth the name of the Bankruptcy

Court, the above-referenced case number, and the title ofthe Objection to which the Response is

directed;(b)the name of the claimant, his/her/its claim number, and a description of the basis for




DOCS DE226119.1 64202/002
                   Case 18-12012-LSS     Doc 979-1    Filed 05/29/20    Page 3 of 4




the classification and amount of the claim;(c)the specific factual basis and supporting legal

argument upon which the claimant will rely iri opposing this Objection;(d) any supporting

documentation, to the extent it was not included with the proof of claim previously filed with the

clerk or claims agent, upon which the claimant will rely to support the basis for classification and

amounts asserted in the proof of claim; and (e)the name, address, email address, telephone

number, and fax number of the persons)(which may be the claimant or the claimant's legal

representative) with whom counsel for the Trust should communicate with respect to the claim or

the Objection and who possesses authority to reconcile, settle, or otherwise resolve the Objection

to the disputed claim on behalf ofthe claimant.

                      PLEASE TAKE FURTHER NOTICE that if no response to the Objection is

timely filed and received in accordance with the above procedures, an order may be entered

sustaining the Objection without further notice or a hearing. If a response is properly filed,

served and received in accordance with the above procedures and such response is not resolved,

a hearing to consider such response and the Objection will be held before The Honorable Laurie

Selber Silverstein, iJnited States Bankruptcy Judge for the District of Delaware, at the

Bankruptcy Court, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington, Delaware

19$01 on July 1, 2020 at 2:00 p.m.(the "Hearing"). Only a response made in writing and

timely filed and received will be considered by the Bankruptcy Court at the Hearing.




                                                  3
DOCS llE226119.1 64202/002
                   Case 18-12012-LSS   Doc 979-1   Filed 05/29/20   Page 4 of 4




                     IF ~'OU FAIL TO RESP01~1D IllT ACCORDANCE WITH THIS NOTICE,

THE BANKRUPTCY COURT MAY SUSTAIN THE OBJECTION V'VITIIOUT

FURTHER NOTICE OR HEARING.


Dated: May 29, 2020                        PACHULSKI STANG ZIEHL &JONES LLP


                                            /s/Colin R. Robinson
                                           Robert J. Feinstein(NY Bar No. 1767805)
                                           Scott L. Hazan(NY Bar No. 1002013)
                                           Colin R. Robinson(DE Bar No. 5524)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19899(Courier 19801)
                                           Telephone: 302-652-4100
                                           Facsimile: 302-652-4400
                                           E-mail: rfeinstein@pszjlaw.com
                                                    shazan@pszjlaw.com
                                                    crobinson@pszjlaw.com

                                           CounselfoN the Plan AdfninistNato~




DOCS UE226119.1 64202/002
